DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 12/16/2020.  Claims 1-4 and 17-21 have been canceled.  Claims 5, 6 and 8-16 are now pending.  

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay Rowe on 12/28/2020.

4.	The application has been amended as follows:
Cancel claims 12 and 13.
Allowable Subject Matter

5.	Claims 5, 6, 8-11 and 14-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kobayashi (JP 2009-256406).
Kobayashi discloses an acrylic resin comprising 80 to 99 parts by mass of a methyl methacrylate monomer unit (a), 1 to 20 parts by mass of a monofunctional unsaturated monomer unit (b) such as acrylic acid or methacrylic acid, and 0.01 to 10 
	Thus, Kobayashi does not teach or fairly suggest the claimed copolymer comprising; 80 mol% or more of a methyl (meth)acrylate unit (A), 0.45 mol% to 7 mol% of a (meth)acrylic- acid unit (B), and 0.001 mol% to 0.15 mol% of a glutaric anhydride unit (C), wherein a conversion rate to the glutaric anhydride unit (C) as represented by equation (1) is 0.1% to 5%: 
Conversion rate to glutaric anhydride unit (C) (%) = {[ratio of glutaric anhydride unit
(C) in copolymer (mol%)] / ([ratio of (meth)acrylic acid unit (B) in copolymer (mol%)] +
[ratio of glutaric anhydride unit (C) in copolymer (mol%)])} x 100_(1).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUI H CHIN/Primary Examiner, Art Unit 1762